DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 07/14/2022 have been fully considered but are moot in view of the new grounds of rejection as necessitated by Applicant’s claim amendments as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0191249 A1 to Hsieh et al., “Hsieh”, in view of U.S. Patent Application Publication Number 2013/0321680 A1 to Kumano, “Kumano”.
Regarding claim 1, Hsieh discloses a method of manufacturing a semiconductive structure, comprising:
receiving (e.g. FIG. 2A) a first substrate (e.g. 220, ¶ [0019]);
disposing an intermediate layer (layer between 220 and 210/212) on the first substrate;
forming (e.g. FIG. 2A) a plurality of conductors (210 and 212, ¶ [0019],[0020]) over the intermediate layer;
disposing (FIG. 2A) a film (214, ¶ [0020]) over the plurality of conductors and the intermediate layer;
partially removing (FIG. 2C, ¶ [0021]) the film to entirely expose at least one of top surfaces of the plurality of conductors (210 and 212) and form a top surface of the film (214) lower than the top surfaces (as pictured) of the plurality of conductors (210/212);
partially removing (FIG. 2C) the film (214) to expose a portion of the intermediate layer (portions to the left of 210 and right of 212) and leave a portion of the intermediate layer (portion in region 222) covered by the film (214), wherein a top surface of the film (214) over the intermediate layer is lower than a top surface of each conductor (as pictured).
Hsieh fails to clearly teach wherein the intermediate layer (between 220 and 210/212) is specifically an interconnection layer and wherein the method includes removing the exposed portion of the interconnection layer to form a recess.
Kumano teaches (e.g. FIG. 3D) wherein an intermediate layer (e.g. 62) is an interconnection layer (dielectric layer for wiring, ¶ [0043]) wherein Kumano teaches exposing portions (e.g. openings 661, 662 ¶ [0062] or alternately FIG. 4A opening 77, ¶ [0083]) of the interconnection layer to form a recess (openings to underlying wiring layers).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Hsieh with forming interconnection layers and openings therein as taught by Kumano in order to form an imager with high connection reliability (Kumano ¶ [0002]-[007],[0020]) or to have performed the method of Kumano using the etching back method of Hsieh in order to improve optical efficiency (Hsieh Abstract).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0191249 A1 to Hsieh et al., “Hsieh”, in view of U.S. Patent Application Publication Number 2013/0321680 A1 to Kumano, “Kumano”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2015/0014854 A1 to Gooch et al., “Gooch”.
Although Hsieh in view of Kumano yields the method of claim 1, Hsieh fails to clearly teach (claim 2) disposing a second substrate, (claim 3) eutectic bonding the first substrate to the second substrate and (claim 4) forming a plurality of cavities between the first substrate and the second substrate.
Gooch teaches a method including disposing a second substrate (e.g. lid 100, ¶ [0028],[0029]) including eutectic (solder, Abstract, ¶ [0001]-[0004],[0031],[0037]) the first substrate (110) to the second substrate (100), and forming a plurality of cavities (“the number of detector devices 108 may correspond to the number of cavities 102 in the lid wafer 100” ¶ [0028]) between the first and second substrates.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Hsieh in view of Kumano by including a lid for the imager as taught by Gooch in order to form a sealed package without soldering defects (Gooch Abstract, ¶ [0001]-[0004],[0028],[0029]).

Allowable Subject Matter
Claims 7-20 are allowed.
Claims 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Note: the current office action is final and entry of amendments after final is not a matter of right except in the limited situations as per 37 C.F.R. 113, see MPEP 714.13, and the indication of allowable subject matter in claims 5 and 6 applies to all of the limitations of claims 1,2,3, and 4 together with all of the limitations of claim 5 or claim 6.  Although not currently claimed, an amendment incorporating claims 5 or 6 in disjunctive form (e.g. wherein a bottom of the recess provides a bottom for one of the plurality of cavities or wherein a sidewall of the recess provides a sidewall for one of the plurality of cavities) in combination with all of the limitations of claims 1,2,3, and 4 would also adequately incorporate the allowable subject matter of claims 5 and 6.  However, any amendment different from the claims as currently presented would likely require further search and consideration.
The following is an examiner’s statement of reasons for allowance: 
Claims 5 and 6 are objected to as including allowable subject matter as although prior art e.g. Gooch teaches forming a lid with recesses for the imagers, prior art fails to reasonably teach or suggest wherein a bottom of the recess provides a bottom for one of the plurality of cavities or wherein a sidewall of the recess provides a sidewall for one of the plurality of cavities together with all of the limitations of claims 1,2,3, and 4 together.  Additionally, although prior art e.g. Lee and Liu generally teach the language of previous claim 7 as detailed previously, prior art fails to reasonably teach or suggest additionally forming a conductor over the interconnection layer and wherein the outgassing layer is over both the interconnection layer and the conductor and the method further includes removing a portion of the outgassing layer to expose a top surface of the conductor and to form a top surface of the outgassing layer substantially lower than the top surface of the conductor together with the other limitations of amended claim 7 as claimed.  Claims 8-16 are allowable in virtue of depending upon and including all of the limitations of allowable claim 7.
Additionally, although prior art e.g. U.S. Patent Number 8,350,346 B1 to Huang et al. in view of U.S. Patent Application Publication Number 2015/0158720 A1 to Lim and U.S. Patent Application Publication Number 2015/0284240 A1 to Chu et al. yielded the language of previously presented claim 17, prior art fails to reasonably teach or suggest additionally forming a conductor over the interconnection layer with the outgassing layer formed over the interconnection layer and the conductor and wherein a thickness of the outgassing layer is substantially less than a thickness of the conductor together with the other limitations of claim 17 as claimed.  Claims 18-20 are allowable in virtue of depending upon and including all of the limitations of allowable claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/               Primary Examiner, Art Unit 2891